NOTE: This order is nonpreoedentia|.
United States Court of Appea|s for the Federa| Circuit
2009-31 10
L|NDA A. WILL|AMS,
Petitioner,
` v.
MERIT SYSTEMS PROTECT|ON BOARD,
Respondent,
and
DEPARTMENT OF THE ARMY,
intervenor
Petition for review of the Merit Systems Protection Board
Upon consideration of Linda A. Wi|iiams' unopposed motion for leave to tile a
in PH0752080427-l-1
ON MOT|ON
0 R D E R
replacement reply brief, with the replacement reply brief attached,
|T |S ORDERED THAT:
The motion is granted
1-\UG 1 9 2009
 Date
cc: Linda A. Wi||iams
Ca|vin A. Morrow, Esq.
E|izabeth A. Speck, Esq.
38
FOR THE COURT
lsi Jan Horba|y
Jan Horba|y
C|erk
§
iv
1:§
gas
241
§%
79
FEALS F0
ClRCUlT R
AUG 1 9 2009
.lAN HURBALY
CLERK